Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This notice of allowance is responsive to Applicants’ application filed on 12/10/2020.  Claims 1-12 are presented for examination and based on current examiner’s amendment claims 1-12 are allowed for the reasons indicated herein below.  


Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 12/10/2020, and on 10/05/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.  


Priority
3.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 


Drawings
4.	The drawings (Figs. 1-3) were received on 03/09/2022.  These drawings are acceptable.


Examiner’s Amendment

5.	 An Examiner's amendment to the record appears below.  Should the changes and/or additions by 


Authorization for this Examiner's amendment was given to the examiner via a telephonic interview with Attorney Andre Szuwalski (Reg. No. 35,701).

The application has been amended as follows:

Replace previous claims with the following amended claims:

Claims: 
1.	(Currently Amended) A circuit, comprising:
a first terminal, a second terminal, and a third terminal, wherein a voltage at said third terminal represents a reference voltage;
a half-bridge comprising a first n-channel FET and a second n-channel FET connected in series between said first terminal and said second terminal, wherein a first [[an]] intermediate node between said first n-channel FET and said second n-channel FET represents a switching node;
a first driver circuit configured to drive a gate terminal of said first n-channel FET as a function of a first 
a second driver circuit configured to drive a gate terminal of said second n-channel FET as a function of a second drive signal;
a voltage regulator configured to generate a first supply voltage at an output terminal as a function of a [[the]] voltage between said first terminal and said second terminal, wherein said first supply voltage is used to supply said second driver circuit; 
wherein said first driver circuit is a driver circuit without slew-rate control configured to set an output node of said first driver circuit to said reference voltage or to a second supply voltage as a function of said first drive signal; [[and]] 

a first resistor and a capacitor connected in series between said output node of said first driver circuit and a second [[an]] intermediate node;
a first electronic switch having a first conduction path connected between said second intermediate node and said first terminal;
a second electronic switch having a second conduction path connected between said second intermediate node and said gate terminal of said first n-channel FET; and
a second resistor and a third conduction path of a third electronic switch 
a 
for a first time interval, set said first drive signal and said second drive signal respectively, and set a first control signal, a second control signal and a third control signal to simultaneously open said first electronic switch, , respectively; and
for a [[said]] second time interval, set said first drive signal and said second drive signal respectively, and set said first control signal, said second control signal and said third control signal to simultaneously close said first electronic switch, , respectively.

2.	(Original) The circuit according to Claim 1, further comprising an inductance connected between said switching node and said third terminal.

3.	(Original) The circuit according to Claim 2, wherein said circuit is an inverting buck-boost converter, said first terminal and said third terminal are configured to receive an input voltage and said second terminal and said third terminal are configured to provide an output voltage. 

4.	(Currently Amended) The circuit according to Claim 3, wherein the inverting buck-boost 

5.	(Currently Amended) The circuit according to Claim 2, wherein said circuit is a buck converter, wherein said first terminal and said second terminal are configured to receive an input voltage [[,]] and said third terminal and said second terminal are configured to provide an output voltage.

6.	(Currently Amended) The circuit according to Claim 5, wherein the buck 

7.	(Currently Amended) The circuit according to Claim 1, wherein said control circuit is further configured to: for a third time interval, set said first drive signal and said second drive signal n-channel FET and said second n-channel FET, respectively, and set said first control signal, said second control signal and said third control signal to close said first electronic switch and said third electronic switch and open said second electronic switch, respectively.

8.	(Currently Amended) The circuit according to Claim 1, wherein said second driver circuit is configured to generate a charge current at the gate terminal of said second n-channel FET as a function of said second drive signal, thereby charging a gate-source capacitance of said second n-channel FET to one of:
said first supply voltage, thereby closing said second n-channel FET; or
a [[the]] voltage at said second terminal, thereby opening said second n-channel FET.

9.	(Currently Amended) The circuit according to Claim 1, wherein said first driver circuit comprises:
a further half-bridge comprising two electronic switches connected between said second supply voltage and said reference voltage, wherein a third [[an]] intermediate node between said two electronic switches represents said output node of said first driver circuit; and
a further half-bridge driver configured to generate [[the]] drive signals for controlling said two electronic switches as a function of said first drive signal.

10.	(Currently Amended) The circuit according to Claim 1, wherein said first electronic switch is an n-channel FET, [[and]] said third electronic switch is an [[are]] n-channel FET, 

11.	(Original) The circuit according to Claim 1, wherein a capacitance of said capacitor is in a range of 200pF to 2nF.

12.	(Currently Amended) The circuit according to Claim 1, wherein a resistance of each of said first resistor and said second resistor is in a range between 50-500 Ohms.   


Reasons for allowance
6.	Claims 1-12 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: 

Claims 1-12; none of the prior art, listed in the attached PTO-892 form, alone or in combination discloses “A circuit, comprising: a first terminal, a second terminal, and a third terminal, wherein a voltage at said third terminal represents a reference voltage; a half-bridge comprising a first n-channel FET and a second n-channel FET connected in series between said first terminal and said second terminal, wherein a first intermediate node between said first n-channel FET and said second n-channel FET represents a switching node; a first driver circuit configured to drive a gate terminal of said first n-channel FET as a function of a first drive signal; a second driver circuit configured to drive a gate terminal of said second n-channel FET as a function of a second drive signal; a voltage regulator configured to generate a first supply voltage at an output terminal as a function of a  voltage between said first terminal and said second terminal, wherein said first supply voltage is used to supply said second driver circuit; wherein said first driver circuit is a driver circuit without slew-rate control configured to set an output node of said first driver circuit to said reference voltage or to a second supply voltage as a function of said first drive signal; a slew-rate circuit, comprising: a first resistor and a capacitor connected in series between said output node of said first driver circuit and a second intermediate node; a first electronic switch having a first conduction path connected between said second intermediate node and said first terminal; a second electronic switch having a second conduction path connected between said second intermediate node and said gate terminal of said first n-channel FET; and a second resistor and a third conduction path of a third electronic switch connected in series between said gate terminal of said first n-channel FET and said switching node; and a control circuit configured to: for a first time interval, set said first drive signal and said second drive signal to close said first n-channel FET and to open said second n-channel FET, respectively, and set a first control signal, a second control signal and a third control signal to simultaneously open said first electronic switch, open said third electronic switch and close said second electronic switch, respectively; and for a second time interval, set said first drive signal and said second drive signal to open said first n-channel FET and close said second n-channel FET, respectively, and set said first control signal, said second control signal and said third control signal to simultaneously close said first electronic switch, close said third electronic switch and open said second electronic switch, respectively”. As recited in claims 1-12.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
7. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUSEF A AHMED whose telephone number is (571)272-6057.  The examiner can normally be reached on Monday-Friday 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YUSEF A AHMED/Primary Examiner, Art Unit 2839